 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. CR19-0024JLR

11                               Plaintiff,               ORDER
                   v.
12
            JAMES J. HENDRIX,
13
                                 Defendant.
14

15          On January 10, 2020, plaintiff the United States of America (the “Government”)

16   filed a “Notice Regarding Retrial” that informed the court that the Government intended

17   to retry Defendant James J. Hendrix on Counts 2-4 and 6-7 of the superseding indictment.

18   (See Not. (Dkt. # 212) at 1; Sup. Ind. (Dkt. # 69).) Shortly after the Government filed its

19   notice on January 10, 2020, Mr. Hendrix’s counsel notified court personnel that Mr.

20   Hendrix intends to file a response to the issues raised in the Government’s notice. The

21   court has tentatively scheduled the retrial to commence on February 4, 2020.

22   Accordingly, the court DIRECTS Mr. Hendrix to file his response to the Government’s


     ORDER - 1
 1   notice by Thursday, January 16, 2020 at 12:00 p.m. Mr. Hendrix’s response, if any, is

 2   limited to 10 pages. If Mr. Hendrix files a response, the Government may file a reply by

 3   Friday, January 17, 2020 at 5:00 p.m. The Government’s reply, if any, is limited to 5

 4   pages.

 5            Dated this 13th day of January, 2020.

 6

 7                                                    A
                                                      JAMES L. ROBART
 8
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
